After publication of the testimony taken before him, a master cannot receive an examination of witnesses, without a special order of the court; and this will only be granted upon the ground of surprise, and under the same circumstances that would induce the court to make such an order after publication has passed, before hearing. 2 Daniel. Ch. Pract. 1389. The same restrictions apply where the master examines witnesses, viva voce, under the 69th order of 1828. Trotter v. Trotter, 5 Sim. 338.
In any sense in which we may understand, in our practice, what is a publication of testimony, taken orally before the master, it must have passed under the facts disclosed in this case, and before the submission of the draft report to the parties; and the master could not, and the court would not, reopen the case for further testimony, not newly discovered, where the testimony had been closed, without mistake or surprise, with the assent of all parties. *Page 33